Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Claims and IDS
Applicant’s IDS filed on 02/16/2021 has been entered and considered.
Claims 1-21 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
       Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“unit”)). 
The unit as explained in Applicant’s disclosure as an element or component of the processor.
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 11-12, and 21 are rejected under 35 U.S.C. 102 as being unpatentable and obvious over Mixter et al. (US 2018/0096690, A1).

    Regarding claim 1, Mixter teaches in at least para. 0038 and 0127-0131 an intelligent voice output method, comprising: 
obtaining a voice (para. 0038);  
5selecting a response device for a response to the voice among a plurality of voice output devices (para. 0038 and 0127-0131 further teaches determining a response device by determining a spoken distance between the response device and a point at which the voice is spoken based on a result of the recognition of the voice by the response device, and  selecting a nearest response device for a response having the highest voice quality to the voice among a plurality of voice output devices); 15and 


  Regarding claim 2 (according to the 10method of claim 1), Mixter further teaches wherein outputting a response comprises: determining a spoken distance between the response device and a point at which the voice is spoken based on a result of the recognition of the voice by the response device (as further taught in at least para. 0038 and 0127-0131 a spoken distance between the response device and a point at which the voice is spoken based on a result of the recognition of the voice by the response device is determined); 
and  15outputting the response based on the spoken distance (negotiated leader device or response device in further para. 0038 and 0144 provides the outputting the response based on the spoken distance).

    Regarding claim 11, Mixter teaches a server (proxy service of at least para. 0007, 0065-0067, and 0166 comprising a server system including said server for selecting a leader device from among a plurality of devices to respond to user voice requests based on at least signal to noise ratio, and proximity location) comprising: 

a processor configured to select a response device for a response to the 25voice among the plurality of voice output devices (at least para. 0007, 0065-0067, and 0166 further teaches the system further configured to ascertain a response device from among the plurality of voice output devices based on at least predetermined criterias for a response to the user 25voice requests); and 
to control the response device 86to output a response related to the voice based on recognition state information of the voice recognized by the response device through the communication unit (at least para. 0007, 0065-0067, and 0166 further teaches the responding based on at least proximity location, control the response device 86to output a response related to the voice based on recognition state information of the voice recognized by the response device through the communication unit).
 
   Regarding claim 12 (according to claim 11), Mixter further teaches 5wherein the processor is configured to: 
determine a spoken distance between the response device and a point at which the voice is spoken based on a result of the recognition of the voice by the response device (voice quality determination is established further at least para. 0007, and 

     Regarding claim 21, Mixter teaches in at least para. 0013 a non-transitory computer-readable recording medium in which a 15computer-executable component configured to be executed in at least one processor of a computing device 190 is stored, wherein the computer-executable component: 
obtains a voice from a plurality of voice output devices (the system of further para. 0013 and 0166 further comprising selecting a leader device from among a plurality of devices to respond to user voice requests based on at least signal to noise ratio, and proximity location and further in accordance to obtained user voice requests from said plurality of voice output devices 190); selects a response device for a response to the voice among the plurality of voice output devices (para. 0013 and 0166), and  
20controls the response device to output a response related to the voice based on recognition state information of the voice recognized by the response device through a communication unit (para. 0013 and 0166).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Park et al (US 2020/0074988, A1). The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is  by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

    Regarding claim 1, Park teaches in at least the Abstract  an intelligent voice output method, comprising: 
obtaining a voice (Abstract);  
5selecting a response device for a response to the voice among a plurality of voice output devices (Abstract); 15and 
outputting a response related to the voice through the response device based on recognition state information of the voice recognized by the response device (the response device in at least the Abstract responds to the user based on obviously recognition state information including at least noise information, distance information of the voice recognized by the response device).  

  Regarding claim 2 (according to claim 1), Park further teaches wherein outputting a response comprises: determining a spoken distance between the response device 
and  15outputting the response based on the spoken distance (Abstract).

  Regarding claim 3 (according to claim 1), Park further teaches wherein determining a spoken distance comprises: determining the spoken distance based on received intensity of a first 20microphone detection signal of the voice recognized by the response device if the response device succeeds in the recognition of the voice (para. 0636 further teaches calculated determining spoken distance based on at one of a plurality of KSANR indicating received intensity at or of a first 20microphone detection signal of the voice recognized by the response device of at least the Abstract if the response device obviously succeeds in the recognition of the voice);
determining the point at which the voice is spoken based on received intensity of a second microphone detection signal of the voice recognized by a first device successful in the recognition of the voice if the response device fails in the 25recognition of the voice (a second device as implied in at least para. 0636 may further recognized the inputted voice and determining the point at which said voice is spoken based on received intensity of a second microphone detection signal of the voice recognized by obviously said first device successful in the recognition of the voice if the response device locating further as implied or understood fails in the 25recognition of the voice); and  


  Regarding claim 4 (according to claim 3), Park further teaches wherein outputting a response further comprises: obtaining noise information around the response device based on the result of the recognition of the voice by the response device (para. 0636),
and outputting the response based on the surrounding noise information (para. 0636).  

10  Regarding claim 5 (according to claim 4), Park further teaches wherein obtaining noise information comprises: obtaining noise information around the response device based on a signal to noise ratio (SNR) of the first microphone detection signal of the voice recognized by the response device if the response device succeeds in the recognition of the voice (para. 0636);
15and determining noise information around the response device based on an SNR of the second microphone detection signal of the voice recognized by the first device successful in the recognition of the voice if the response device fails in the recognition of the voice (each of the plurality of second devices of further para. 0635-0636 further determines noise information around the response device based on said SNR of the second microphone detection signal of the voice recognized by 
  Regarding claim 6 (according to claim 5), Park further teaches wherein obtaining noise information comprises: inputting an operating state of at least one of the plurality of voice output devices to a pre-trained noise model, and  25obtaining estimated noise information determined based on the operating 84state (para. 0409, and 0540 teaches at least obtained operating state of at least one of the plurality of voice output devices which understoodly maybe inputted to a pre-trained noise model of at least para. 0606 and 0587, and  25obtaining estimated noise information determined based on the operating 84state);
wherein outputting a response further comprises outputting the response based on the surrounding noise information and the estimated noise information (para. 0606 and 0630).

5  Regarding claim 7 (according to claim 6), Park further teaches wherein inputting the operating state to the pre-trained noise model comprises: accessing a 5G wireless communication system providing a 5TH generation (5G) service, connecting to the plurality of voice output devices through the 5G wireless 10communication system (any of the devices of at least para. 0409 comprises accessed 5G wireless communication system providing a 5TH generation (5G) service, connecting to the plurality of voice output devices through the 5G wireless 10communication system) and 


15  Regarding claim 8 (according to claim 7), Park further teaches wherein the 5G service comprises a massive machine-type communication (mMTC) service (para. 0372-0373), and 
wherein receiving the operating state of each of the plurality of voice output devices comprises receiving the operating state of each of the plurality of voice 20output devices from the plurality of voice output devices through an MTC physical uplink shared channel (MPUSCH) and/or an MTC physical uplink control channel (MPUCCH) which is a physical resource provided through the mMTC service (received states of at least para. 0409 may obviously be from the devices of para. 0398 comprising said MTC physical uplink shared channel (MPUSCH) and/or an MTC physical uplink control channel (MPUCCH) which is a physical resource provided through the mMTC service).

  Regarding claim 9 (according to claim 8), Park further teaches wherein the 5G wireless communication system comprises a narrowband- 85Internet of things (NB-loT) system providing a system bandwidth related to some resource blocks of the 5G wireless communication system and providing the mMTC service (para. 0446-0449), and wherein receiving the operating state of each of the plurality of voice 

  Regarding claim 10 (according to claim 4), Park further teaches wherein obtaining noise information comprises determining the point at which the voice is spoken based on the received intensity of the second microphone 15detection signal of the voice recognized by the first device successful in the recognition of the voice (voice intensity in at least para. 0635-0636 further comprising obtained noise information comprises determining the point at which the voice is spoken based on the received intensity of the plurality of second devices microphones 15detection signal of the voice recognized by the first device successful in the recognition of the voice);
and wherein outputting a response comprises outputting the response based on first surrounding noise information around the response device and second surrounding noise information around the point at which the voice is spoken (para. 0635-0636).


     Regarding claim 11, Park teaches a server (para. 0484-0485), comprising: 

a processor configured to select a response device for a response to the 25voice among the plurality of voice output devices (the server 3 of at least para. 0484-0485 and Fig. 34 further comprising a known processor configured to select a response device of at least para. 0484-0485 for a response to the 25voice among the plurality of voice output devices); and 
to control the response device 86to output a response related to the voice based on recognition state information of the voice recognized by the response device through the communication unit (at least para. 0484-0485 and Abstract further teaches said controlled  response device 86to output said response related to the voice based on recognition state information of the voice recognized by the response device through the communication unit).
 
  Regarding claim 12 (according to claim 11), Park further teaches wherein the processor is configured to: 
determine a spoken distance between the response device and a point at which the voice is spoken based on a result of the recognition of the voice by the response device (Abstract); 
 and control the response device to output the response based on the spoken 10distance through the communication unit (Abstract).

  Regarding claim 13 (according to claim 12), Park further teaches wherein the processor is configured to: 
determine the spoken distance based on received intensity of a first 15microphone detection signal of the voice recognized by the response device if the response device succeeds in the recognition of the voice (para. 0636 further teaches calculated determining spoken distance based on at one of a plurality of KSANR indicating received intensity at or of a first 20microphone detection signal of the voice recognized by the response device of at least the Abstract if the response device obviously succeeds in the recognition of the voice);
determine the point at which the voice is spoken based on received intensity of a second microphone detection signal of the voice recognized by a first device successful in the recognition of the voice if the response device fails in the 20recognition of the voice (a second device as implied in at least para. 0636 may further recognized the inputted voice and determining the point at which said voice is spoken based on received intensity of a second microphone detection signal of the voice recognized by obviously said first device successful in the recognition of the voice if the response device locating further as implied or understood fails in the 25recognition of the voice); and  
determine the spoken distance based on the point at which the voice is spoken (para. 0635-0636 and Abstract).  


and to output the response based on the surrounding noise information (para. 0636).  

5  Regarding claim 15 (according to claim 14), Park further teaches wherein the processor is configured to: 
obtain noise information around the response device based on a signal to noise ratio (SNR) of the first microphone detection signal of the voice recognized by the response device if the response device succeeds in the recognition of the voice (para. 0636); 10and 
determine noise information around the response device based on an SNR of the second microphone detection signal of the voice recognized by the first device successful in the recognition of the voice if the response device fails in the recognition of the voice (each of the plurality of second devices of further para. 0635-0636 further determines noise information around the response device based on said SNR of the second microphone detection signal of the voice recognized by the first device successful indicating of the larger KSANR value in the recognition of the voice if a response device fails in the recognition of the voice).


  Regarding claim 16 (according to claim 15), Park further teaches wherein the processor is configured to: 
input an operating state of at least one of the plurality of voice output devices to a pre-trained noise model, and 
 20control the response device to obtain estimated noise information determined based on the operating state (para. 0409, and 0540 teaches at least obtained operating state of at least one of the plurality of voice output devices which understoodly maybe inputted to a pre-trained noise model of at least para. 0606 and 0587, and  25obtaining estimated noise information determined based on the operating 84state); and to output the response based on the surrounding noise information and the estimated noise information (para. 0606 and 0630).


  Regarding claim 17 (according to claim 16), Park further teaches wherein the processor is configured to control the communication unit to:  
88access a 5G wireless communication system providing a 5th generation (5G) service, connect to the plurality of voice output devices through the 5G wireless communication system (any of the devices of at least para. 0409 comprises accessed 5G wireless communication system providing a 5TH generation (5G) service, connecting to the plurality of voice output devices through the 5G wireless 10communication system) and 



  Regarding claim 18 (according to claim 17), Park further teaches wherein the 5G service comprises a massive machine-type communication (mMTC) service (para. 0372-0373), and 
wherein the processor is configured to control the communication unit to receive the operating state of each of the plurality of voice output devices from the plurality of voice output devices through an MTC physical uplink shared channel 15(MPUSCH) and/or an MTC physical uplink control channel (MPUCCH) which is a physical resource provided through the mMTC service (received states of at least para. 0409 may obviously be from the devices of para. 0398 comprising said MTC physical uplink shared channel (MPUSCH) and/or an MTC physical uplink control channel (MPUCCH) which is a physical resource provided through the mMTC service).
 
  Regarding claim 19 (according to claim 18), Park further teaches wherein the 5G wireless communication system comprises a narrowband- 20Internet of things (NB-loT) system providing a system bandwidth related to some resource blocks of the 5G wireless communication system and providing the mMTC service (para. 0446-
perform an initial access procedure on the 5G wireless communication system 25through an anchor type carrier related to the NB-loT system (para. 0446-0449) and  
89receive the operating state of each of the plurality of voice output devices from the plurality of voice output devices through a non-anchor type carrier related to the NB-loT system (para. 0446-0449).  

5  Regarding claim 20 (according to claim 14), Park further teaches wherein the processor is configured to control the response device to: determine the point at which the voice is spoken based on the received intensity of the second microphone detection signal of the voice recognized by the first device successful in the recognition of the voice (voice intensity in at least para. 0635-0636 further comprising obtained noise information comprises determining the point at which the voice is spoken based on the received intensity of the plurality of second devices microphones 15detection signal of the voice recognized by the first device successful in the recognition of the voice);
and 10output the response based on first surrounding noise information around the response device and second surrounding noise information around the point at which the voice is spoken (para. 0635-0636).


wherein the computer-executable component: 
obtains a voice from a plurality of voice output devices (para. 0481-0485, the system configured to received voice information from a plurality of IOT output devices); and selects a response device for a response to the voice among the plurality of voice output devices (the system of at least para. 0484-0485 and Fig. 34 further comprising a known processor configured to select a response device of at least para. 0484-0485 for a response to the 25voice among the plurality of voice output devices); and
20controls the response device to output a response related to the voice based on recognition state information of the voice recognized by the response device through a communication unit (at least para. 0484-0485 and Abstract further teaches said controlled  response device 86to output said response related to the voice based on recognition state information of the voice recognized by the response device through the communication unit).




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/12/2021